Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raybold et al. 10,923,846. Regarding claim 1, Raybold teaches a tubular high current female terminal 30 for mating with an elongated male terminal, comprising an outer terminal 10 made of a substantially seamless pre-formed tube having an elongated opening; and at least one core terminal 50 having a plurality of spring contacts and extending between longitudinal sides of said elongated opening of said outer terminal for mating with said elongated male terminal.
Regarding claim 2, Raybold teaches said outer terminal comprises a seamless elongated mating portion (at 16) and a termination portion integrally extending therebetween, wherein said elongated mating portion includes therein said at least one core terminal for mating with said elongated male terminal.
Regarding claim 3, Raybold teaches said outer terminal extends from said mating portion integrally extending to said termination portion as a single piece (fig 2).
Regarding claim 5, Raybold teaches, said core terminal contacts with an elongated shape portion of said elongated terminal of said male terminal.
Regarding claim 6, Raybold teaches said termination portion connects with at least an electric conductor by one of welding, crimping, and mechanical fastening, (Col 9, ln 48-54).
Regarding claim 16, Raybold teaches a tubular high current female terminal for mating with a cylindrical male terminal, an outer terminal 30: and at least one core terminal 50 having a plurality of spring contacts for mating with said cylindrical male terminal, wherein said outer terminal comprises a mating portion (at 32) and a termination portion (at 18) integrally extending therebetween, wherein said mating portion includes therein said at least one core terminal for mating with said cylindrical male terminal, wherein said mating portion is a seamless cylindrical tube, and wherein said termination portion is attachable to an electric conductor.
Regarding claim 17, Raybold teaches said outer terminal further comprises a transit  portion (between 10 and 18 in fig. 2) that extends between said mating portion and said termination portion.
Regarding claim 18, Raybold teaches said outer terminal is a seamless preformed tube from said mating portion integrally extending to said termination portion as a single piece.
 Regarding claim 19, Raybold teaches a tubular high current female terminal 10 for mating with an elongated male terminal, comprising  an outer terminal 32 having an elongated opening 14; and at least one core terminal 50 having a plurality of spring contacts and extending between longitudinal sides of said elongated opening of said outer terminal for mating with said elongated male terminal,  wherein said outer terminal comprises an elongated mating portion 30 and a termination portion integrally extending therebetween, wherein said elongated mating portion includes therein said at least one core terminal for mating with said elongated male terminal, and wherein said termination portion may be a cylindric tube attachable by crimping with at least an electric cable (col 4, lines 57-65).
Regarding claim 20, Raybold teaches said outer terminal being a seamless preformed tube from said mating portion integrally extending to said termination portion as a single piece.

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,10,11,21 and 22 are are rejected under 35 U.S.C. 103 as being unpatentable over Raybold. Regarding claim 7, in fig. 8,  Raybold teaches a tubular high current female terminal, for mating with a corresponding one of an elongated male terminal, comprising at least: a first outer terminal made of a substantially seamless pre-formed tube having an elongated first opening, and at least one first core terminal 50 having a plurality of spring contacts and extending between longitudinal sides of said elongated first opening of said first outer terminal for mating with a first elongated male terminal; and at least one second core terminal 50 having a plurality of spring contacts and extending between longitudinal sides of said elongated second opening of said second outer terminal for mating with a second elongated male terminal.  Raybold does not teach a second outer terminal made of a substantially seamless pre-formed tube having an elongated second opening. However, Raybold does appreciate manufacturing multiple terminals (Col 9, in 39-47, “‘terminals 10 are manufactured from a copper tube body 10’), and further, duplication of parts and various engineering design choices are within the capabilities of one having ordinary skill in the art, and could have been used to have arrived at first and second terminals. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided an additional identical terminal as taught by Raybold in order to allow for a user to form electrical connections with a system having multiple male terminals. 
Regarding claim 10, Raybold  teaches  in fig. 8, a tubular high current female terminal for mating with at least two elongated male terminals, comprising: an outer terminal 30 made of a substantially seamless pre-formed tube having a first  opening and second opening at opposing ends thereof, a first core terminal 50 having a plurality of spring contacts and extending between longitudinal sides of said first elongated opening of said outer terminal for mating with a first elongated male terminal; a second core terminal 50 having a plurality of spring contacts and extending between longitudinal side of said second elongated opening of said outer terminal for mating with a second elongated male terminal, wherein said first and second elongated openings are connected at opposing ends of said outer terminal in an in-line connection with said first and second elongated male terminalis extending from opposing ends of said outer terminal. Raybold does not teach the openings being elongated. Raybold does teach the core terminal may be of another shape (col. 5, lines 25-30). Which would make it obvious to have the openings a different shape. Therefore, it would have been obvious to one of ordinary skill to modify the shape of the opening to an elongated shape since applicants have presented no explanation that these particular configurations of the opening is significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces between two edges. Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. 
Regarding claim 11, Raybold teaches said outer terminal is a seamless preformed tube extending from said first elongated opening to said second elongated opening as a single piece. 
Regarding claim 21, Raybold teaches in fig 8,  a tubular high current female terminal for mating with at least two elongated male terminals, comprising: an outer terminal 30 made of a substantially seamless pre-formed tube having a first elongated opening and second elongated opening at opposing ends thereof and at least one core terminal 50 having a plurality of spring contacts and extending between: (a) longitudinal sides of said first elongated opening of said outer terminal for mating with a first elongated male terminal, and (b) longitudinal sides of said second elongated opening of said outer terminal for mating with a second elongated male terminal. Raybold does not teach the opening being an elongated second opening.  Raybold does teach the core terminal may be of another shape (col. 5, lines 25-30). Which would make it obvious to have the openings a different shape. Therefore, it would have been obvious to one of ordinary skill to modify the shape of the opening to an elongated shape since applicants have presented no explanation that this particular configuration of the opening is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces between two edges. Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. 
Regarding claim 22, Raybold teaches said first and second elongated openings are connected at opposing ends of said outer terminal in an in-line connection with said first and second elongated male terminals extending from opposing ends of said outer terminal.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raybold in view of Allgood et al 2003/0060090. Raybold discloses the invention substantially as claimed except said core terminal includes latches for attaching thereof onto said elongated opening of said outer terminal. Allgood et al discloses a high current female terminal having core terminal includes latches for attaching thereof onto said elongated opening of said outer terminal (fig. 3) it would have been obvious to one of ordinary skill to modify the high current female terminal of Raybold by including latches for attaching onto the opening of said outer terminal as taught by Allgood.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Raybold in view of  Neblett et al. 6,203,355.  Regarding claim 8, Raybold teaches the invention substantially as claimed, said first outer terminal comprises a first elongated mating portion (the hollow right portion at 30, Fig 1 is defined as the mating portion, and is seamless as shown in Fig 1) and a first termination portion integrally extending therebetween (integrally formed right portion at 18, Fig 14, that extends between perimeter ends of the mating portion), wherein said first elongated mating portion includes therein said at least one first core terminal for mating with said first elongated male terminal (core terminal 50 is taught provided in the mating portion, Figs 1-2),  said second outer terminal comprises a second elongated mating portion and (mating portion 30, Fig 1, the first and second terminals are taught being identical) a second termination portion integrally extending therebetween (termination portion 18, Fig 1, the first and second terminals are taught being identical), wherein said second elongated mating portion includes therein said at least one second core terminal for mating with said second elongated male terminal (core terminal 50, Fig 1, the first and second terminals are taught being identical). However, Raybold does not teach the system characterized in that said first termination portion and said second termination portion are joined together. Raybold does teach that the connectors can be used for vehicular uses (Col 1, In 14-15). Further, Neblett teaches that multiple female electrical connectors can be mechanically fastened by a housing in order to form an electric vehicle charger having connections for power, grounding, and other requirements (Figs 4-5, see female connectors at 78, 246, Fig 5, shown to be of the type having internal contact surfaces, fastened together by the housing at markings 70,72).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the connectors of Raybold in the housing of Neblett in order to allow for efficient power transfer between connectors in an electric vehicle charger.
Regarding claim 9, Raybold in view of Neblett teach the plurality of tubular high current female terminals according to claim 8 , and Raybold modified by Neblett further teach the system characterized in that said first termination portion and said second termination portion are joined together by one of welding and mechanical fastening (Neblett - Figs 4-5, see female connectors at 78, 246, Fig 5, shown to be of the type having internal contact surfaces, fastened together by the housing at markings 70,72, such that the termination portions are joined by mechanical fastening )( Raybold - Col 4, In 60-65) Alternatively, wire receiving opening (not shown) or other mounting member may be provided to allow the terminal 10 to beterminated to a wire or substrate by crimping, soldering or other known termination methods. Col 9, In 48-54. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the connectors of Raybold in the housing of Neblett, with the termination portions connected via welding and mechanical fasteners, in order to allow for efficient power transfer between connectors in an electric vehicle charger.
Claims 13-15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Raybold in view Nakamura et al. 2001/0018298. Regarding claim 13, Raybold teaches a tubular high current female terminal for mating with at least two elongated male terminals  Fig. 8, left and right opening allow mating with two elongated male terminals, an outer terminal made of a substantially seamless pre-formed tube having a first opening and second opening at opposing ends thereof, a first core terminal  50 having a plurality of spring contacts and extending between longitudinal sides of said first opening of said outer terminal for mating with a first elongated male terminal (rightmost 50, Fig 8, spring element 50 has contact grooves, Col 5, In 12-15: ‘The modular contact assembly 30, as shown in FIGS. 3 through 7 has cylindrical member or housing 32 with a spring contact member or element 50 positioned therein’); a second core terminal having a plurality of spring contacts and extending between longitudinal side of said second opening of said outer terminal for mating with a second elongated male terminal.
However, Raybold does not specify the opening being an elongated opening and further does not teach wherein said first and second elongated openings are connected at opposing ends of said outer terminal in a none in-line connection with said first and second elongated male terminals extending from opposing ends of said outer terminal. Raybold does teach the spring contacts can be provided in alternative shapes when required to accept different shapes of connectors (Col 5, ln 29-31), and further, routine experimentation and various engineering design choices could have been used by one having ordinary skill in the art at the time of the invention to have arrived at an elongated oval shape. As the spring members are held in the opening, it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the spring member and opening in alternative shapes such as that of an oval in order to allow for the connector to accept different shapes of male terminals. Nakamura teaches that an electrical connector with a spring contact having two openings can be provided with a bend such that the two opposing openings are not in line and perpendicular to each other (Fig 7, see bottom opening and left opening, Para [0064]: 'FIG. 7 shows an embodiment comprising an elbow connector.'). Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the terminal of Raybold in an elbow shape as taught by Nakamura in order to allow for the connector to connect male terminals at an angle when required.
Regarding claim 14, Raybold in view of Nakamura teach the tubular high current female terminal for mating with at least two elongated male terminals according to claim 13, said first and second elongated openings are connected at opposing ends of said outer terminal in a substantially perpendicular connection with said first and second elongated male terminals extending from opposing ends of said outer terminal (Nakamura teaches the elbow having a 90 degree bend, see Fig 7, and the first and second openings are at opposing ends of the outer terminal).
Regarding claim 15, Raybold in view of Nakamura teach the tubular high current female terminal for mating with at least two elongated male terminals according to claim 13, characterized in that said outer terminal is a seamless preformed tube extending from said first elongated opening to said second elongated opening as a single piece (TE teaches the tube being seamless as seen at 30, Fig 1, and extends between the first and second opening as seen in Fig 8).
Regarding claim 23, Raybold teaches the tubular high current female terminal for mating with at least two elongated male terminals according to claim 21, but does not teach the terminal characterized in that said first and second elongated openings are connected at opposing ends of
said outer terminal in a none in-line connection with said first and second elongated male terminals extending from opposing ends of said outer terminal. Nakamura teaches that an electrical connector with a spring contact having two openings can be provided with a bend such that the two opposing openings are not in line and perpendicular to each other (Fig 7, see bottom opening and left opening, Para [0064]: 'FIG. 7 shows an embodiment comprising an elbow connector). Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the terminal of Raybold in an elbow shape as taught by Nakamura in order to allow for the connector to connect male terminals at an angle when required.
Regarding claim 24, Raybold teaches the tubular high current female terminal for mating with at least two elongated male terminals according to claim 21, but does not teach the terminal characterized in that said first and second elongated openings are connected at opposing ends of
said outer terminal in a substantially perpendicular connection with said first and second elongated male terminals extending from opposing ends of said outer terminal. Nakamura teaches that an electrical connector with a spring contact having two openings can be provided with a bend such that the two opposing openings are not in line and perpendicular to each other (Fig 7, see bottom opening and left opening, Para (0064): 'FIG. 7 shows an embodiment comprising an elbow connector). Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided the terminal of Raybold in an elbow shape as taught by Nakamura in order to allow for the connector to connect male terminals at an angle when required.
Response to Arguments
Applicant's arguments filed Sept. 21, 2022 have been fully considered but they are not persuasive.   In response to applicant’s argument regarding claims 1,7,10,13 and 21, that Raybold does not disclose “a substantially seamless preformed tube”, the examiner disagrees. Raybold discloses a substantially seamless preformed tube as shown in figs. 1,2, 8-11, and describes how the tube is formed in col. 9, lines 39-47. 
In response to applicant’s argument that Raybold does not disclose an elongated opening , the examiner draws applicant’s attention to fig. 2, which shows an elongated opening  which receives the elongated core terminal and for mating with an elongated terminal.  
In response to applicant’s argument regarding claim 16, that claim 16 is a “different embodiment” and does not recite “longitudinal sides”, the examiner responds that Raybold still reads upon the claim. Therefore, the rejection stands.
Also, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the claims avoid such references or objections.
In response to applicant’s argument regarding claim 19, that “Raybold’s termination portion is not integrally extending and is a separate weld, the examiner disagrees.  Applicant recites that “said outer terminal comprises an elongated mating portion and a termination portion integrally extending therebetween”, Raybold discloses that in fig 2.
The Examiner also notes that “integrally” formed does not necessarily require “monolithic” or one-piece construction.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833